  Case 18-02597       Doc 54   Filed 04/12/19 Entered 04/12/19 14:33:48                  Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:      18-02597
JOHN BARRY MURPHY                             )
                                              )                Chapter: 7
                                              )
                                                               Honorable Janet S. Baer
                                              )
                                              )                Kane
               Debtor(s)                      )

                                   Order Modifying Automatic Stay

        This matter coming before the Court on the Motion filed by HARPER'S WOODS
CONDOMINIUMS for Relief from Stay pursuant to section 362 of the Bankruptcy Code, due notice
having been given to the parties in interest, and the Court having jurisdiction of the subject matter and
the parties and being fully advised,

  IT IS HEREBY ORDERED THAT:

  (1) The motion is granted as set forth herein.

  (2) The automatic stay is modified and HARPER'S WOODS CONDOMINIUMS may proceed under
applicable non-bankruptcy law to enforce its remedies with respect to the property commonly known as
27W258 Jefferson Court, Winfield, Illinois 60190.

  (3) The 14-day stay provision of Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is
waived.

                                                           Enter:


                                                                    Honorable Janet S. Baer
Dated: April 12, 2019                                               United States Bankruptcy Judge

 Prepared by:
 ARDC #6308111
 Benjamin J. Rooney
 Keay & Costello, P.C.
 128 South County Farm Road
 Wheaton, Illinois 60187
 630-690-6446
